Citation Nr: 1455584	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post radiation treatment.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for peripheral neuropathy, granted service connection for erectile dysfunction and assigned a 0 percent rating, effective July 19, 2010, granted service connection for residuals of prostate cancer and assigned a 40 percent rating, effective July 19, 2010, and denied entitlement to TDIU.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he has peripheral neuropathy of the lower extremities from exposure to Agent Orange (herbicides) in service.  He served in Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  

Early onset peripheral neuropathy may be service connected on a presumptive basis as due to exposure to herbicides in service.  Under the amended regulations, "early onset peripheral neuropathy" means that peripheral neuropathy needs to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides [however, it no longer needs to be transient].  38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e). 

If evidence does not show entitlement to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, the Veteran may still establish his claim with affirmative evidence of a link between his current disorder and service.  

On September 2011 VA examination, bilateral lower extremity neuropathy was diagnosed.  An examination to secure an opinion as to whether the neuropathy is related to service/exposure to herbicides therein is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claims for increased ratings for his service-connected residuals of prostate cancer and erectile dysfunction, he contends that such disabilities are more severe than the current evaluations reflect (suggesting that they have increased in severity).  He was last examined by VA to assess his residuals of prostate cancer and erectile dysfunction in August 2011.  Given the suggestion of worsening and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary.  Additionally, on August 2011 VA examination, the examiner indicated that the Veteran's penis was abnormal due to radiation treatments for prostate cancers.  This statement is unclear and clarification should be provided as to the significance of abnormal, and specifically whether radiation treatment caused a deformity of the penis.

As for the claim for TDIU, the Board notes that the Veteran has indicated he is unemployable due to his alleged lower extremity neuropathy.  Thus, this claim is inextricably intertwined with the Veteran's claim for service connection for peripheral neuropathy, which is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for his peripheral neuropathy, erectile dysfunction, and residuals of prostate cancer.  He must assist in this matter by identifying all treatment providers, and furnishing releases for VA to secure records from provide providers.

2.  Arrange for a neurological examination of the Veteran to determine the likely etiology of his peripheral neuropathy of the lower extremities.  His record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Identify (by medical diagnosis) each neuropathy disability entity of the lower extremity found.

(b)  As to each lower extremity neurological disability entity diagnosed, please opine whether such is at least as likely as not (50% or greater probability) related to service, to include as due to exposure to herbicides therein?  The examiner should specifically indicate whether any peripheral neuropathy disability entity diagnosed can be considered "early onset peripheral neuropathy."

The examiner must explain the rationale for all opinions, with citation to the factual record.

3.  Also arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his erectile dysfunction and his residuals of prostate cancer.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner must specifically indicate whether the Veteran has a penis deformity (caused by radiation treatment for prostate cancer) with loss of erectile power.  The examiner must also indicate whether the Veteran has a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

4.  Thereafter, arrange for any further development suggested with respect to the TDIU claim by the results of the development on the issue of peripheral neuropathy ordered above.

5.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



